United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                            September 18, 2006
                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                  Clerk
                       ))))))))))))))))))))))))))

                              No. 05-20886
                           (Summary Calendar)

                       ))))))))))))))))))))))))))

IN THE MATTER OF: JOSE D. CUEVA,

                 Debtor.

VINCENT BUSTAMANTE,

                 Appellant,

     v.

JOSE D CUEVA,

                 Appellee.


           Appeal from the United States District Court
            for the Southern District of Texas, Houston
                          No. 4:05-CV-1888



Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Once again, Vincent Bustamante comes before this court

demanding a return of money he lost in foreclosure speculation.

And, once again, we must deny him. The underlying facts and much

of the procedural history of this case are well-established in


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
Bustamante v. Cueva (In re Cueva), 371 F.3d 232, 233-35 (5th Cir.

2004), and do not require repetition in any depth here.        The

litigation stems from Bustamante’s purchase at a foreclosure

sale, later deemed void, of property formerly owned by Cueva.

Id. at 233-34.   With the bankruptcy court’s permission, the

property was later sold by Cueva to a third party, and the

lenders payed off.    Bustamante sought, and continues to seek, all

or a portion of the money he paid to purchase the property.          Id.

     In Bustamante, concluding that the Bankruptcy Code included

no bona fide purchaser defense to the invalidity of a purchase of

property from under an automatic stay, we upheld the district

court’s conclusion that Bustamante had purchased no interest in

the property.    Id. at 238.   Additionally, we rejected his claims

for damages, a lien by equitable subrogation and other relief

under Texas law.     Id.   We remanded for a decision by the

bankruptcy court not inconsistent with our ruling.       Id. at 239.

     After this court denied Bustamante’s petition for rehearing,

Cueva moved to distribute the funds remaining in the bankruptcy

court’s registry.1    Bustamante responded with a motion to

distribute the funds to himself; his motion raised neither legal

nor equitable theories to support the disbursement.      The

bankruptcy court ordered the funds disbursed to Cueva alone,

which they were on July 15, 2004.       As a result, ultimately, the

     1
       The funds were from Cueva’s court-approved sale of the
property on May 2, 2003.

                                    2
lenders received $191,962.00, Cueva $628,114.25 and Bustamante

$42,654.67.

     The district court vacated the bankruptcy court’s ruling,

remanding and ordering the bankruptcy court to explain why it

awarded Cueva all the funds in the registry without considering

Bustamante’s out-of-pocket loss.       On remand, on April 18, 2005,

the bankruptcy court explained that it disbursed the funds based

on the Fifth Circuit’s mandate in Bustamante.       It deemed

equitable subrogation the “only legal or equitable theory by

which Bustamante might be entitled to a refund of his out-of-

pocket funds” and the only one “raised by Bustamante to recover

those sums.”     On August 8, 2005, the district court affirmed.

Bustamante timely appeals.

                                  II.

     In a bankruptcy appeal, we apply the same standard of review

as the district court.     Wells Fargo Bank of Texas, N.A. v.

Sommers (In re Amco), 444 F.3d 690, 694 (5th Cir. 2006).        We

review factual findings for clear error, and conclusions of law

de novo.   Id.    We review matters left to the lower courts’

discretion for abuse.     Century Resources Land LLC v. Adobe Energy

Inc. (In re Adobe Energy Inc.) 82 Fed App’x 106, 110 (5th Cir.

2003).

     In four ways, Bustamante argues that he is entitled to his

money because he was a good faith purchaser of the half-interest


                                   3
in the property not originally paid for by his co-purchaser,

Jonathan R. Campbell,2 and because Cueva is not entitled to the

money either equitably or under Texas law.3   Bustamante provides

no legal support for the argument that Cueva’s alleged lack of

entitlement gives him an interest in the disbursement.    At core,

his argument, that he was a good faith purchaser, is an equitable

one; and the district court did not abuse its discretion in

rejecting it.   See Arens v. Boughton (In re Prudhomme), 43 F.3d

1000, 1003 (5th Cir. 1995) (noting bankruptcy courts’ broad

discretion in applying equity powers) (citing Anderson v.

Anderson (In re Anderson), 936 F.2d 199, 204 (5th Cir. 1991)).

     Accordingly, the judgment of the district court is

AFFIRMED.




     2
       The parties do not dispute what is now the law of the
case, that Campbell was not a good faith purchaser.
     3
       Bustamante’s Texas law argument takes three forms: (1) an
owner of property sold in a void foreclosure can recover either
damages or the property, but not both; (2) a debtor must do
equity and pay off his debts, and not receive a windfall; and (3)
the “one satisfaction” rule bars Cueva being satisfied twice,
i.e., receiving the property and getting the funds generated by
its sale.

                                 4